DETAILED ACTION
The instant action is in response to amendment 30 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but do not consider the references in the present rejection.
Applicant’s amendment has necessitated a new 112(b) rejection of claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, applicant recites the limitation " a power converter having a voltage input, a voltage output, and a control input, the power converter having a voltage input, a voltage output, and a power converter control input, " in lines 1-4.  It is unclear if these refer to the same or different limitations.  For the purpose of examination, it will be assumed to be a single limitation, since applicant’s drawings only show one input and output.  It is also unclear if applicant meant to claim the system output (Vout2) here in some shape or form.  In addition to this, applicant claims “configured to generate a first voltage signal at the voltage output responsive to a second voltage signal at the voltage input”.  This is written as though there is a feedforward component, which refers to applicant’s second voltage which appears to correspond to Vout2 in accordance with the specification.  It is also unclear if the power converter output (which appears to correspond to vout1) is different than a first voltage signal.  Note that each limitation should be distinct.  If applicant wants to refer back to prior elements, please use “the signal” or “said signal”.  
Since claim 14 is rejected under 35 U.S.C. 112(b), claims 15-18, 20-21 inherit the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hoyerby (US 2010/0027301).
As to claim 1,  Hoyerby discloses (see image below) a circuit, comprising: a controller having a first feedback input, a second feedback input, a reference input, and a power converter control output, the controller configured to: receive a first signal (voltage Vc1) at the first feedback input voltage; receive a second signal (output voltage feedback) at the second feedback input, the second signal being different from the first signal; generate a feedback signal (Node CP1, RD, CD, RFF) responsive to at least one of the first or second signals; receive a specified reference signal (GND) at the reference input; generate a difference signal responsive (output 102) to a difference between the specified reference signal and the feedback signal; and provide a control signal (output of 102 feeds directly into 104 and which is compensated and then fed to the driver) at the power converter control output responsive to the difference signal.

    PNG
    media_image1.png
    497
    818
    media_image1.png
    Greyscale

As to claim 5, Hoyerby teaches wherein the first feedback input is coupled to an output of a power converter (Vc1) and an input of a filter (node L2/C1), and the second feedback input is coupled to an output of the filter (node L2/C2), the filter having an impedance (value of L) between the input and the output; and wherein the second signal is a filtered version of the first signal (it is a low pass filtered version of the first signal).
As to claim 6, Hoyerby teaches wherein the second signal has a lower voltage than the first signal  (it is a low pass filtered version of the first signal).
As to claim 7, Hoyerby teaches wherein the controller has a current sense input (output 120) and configured to: receive a current sense signal; and generate the control signal responsive to the current sense signal and the difference signal (see image above).
	As to claim 14 (as best understood by the examiner), Hoyerby discloses (see image below) A system, comprising: a power converter having a voltage input (VS), a voltage output (VC1), and a control input (input to driver), the power converter configured to generate a first voltage signal at the voltage output responsive to a second voltage signal at the voltage input (the input must exist in order for the output to provide power) and a control signal at the power converter control inputs a filter having a filter input and a filter output, the filter input coupled to the voltage output, and the filter output coupled to an output terminal, the filter having an impedance between the filter input and the filter output; and a controller having a first control input, a second control input, a reference input, and a control output, the first control input coupled to the filter input, the second control input coupled to the filter output, the control output coupled to the power converter control input, and the controller configured to: receive a first signal at the first control input; receive a second signal at the second control input, the first signal being different from the second signal, and the first and second signals being based on the first voltage signal; generate a feedback signal responsive to at least one of the first or second signals; receive a specified reference signal at the reference input; generate a difference signal representing a difference between the specified reference signal and the feedback signal; and provide the control signal at the control output responsive to the difference signal.
    PNG
    media_image2.png
    990
    941
    media_image2.png
    Greyscale

As to claim 17  (as best understood by the examiner), Hoyerby discloses wherein the power converter has a current sense output; and wherein the controller has a current sense input coupled to the current sense output and is configured to: receive a current sense signal at the current sense input; and generate the control signal responsive to the current sense signal and the difference signal (See image above).
As to claim 18  (as best understood by the examiner), Hoyerby discloses wherein the second signal has a lower voltage than the first signal  (it is a low pass filtered version of the first signal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (US 2010/0027301) in view of Huang (US 2021/0336524).
As to claim 2,  Hoyerby discloses controller includes an alternating current (AC) divider coupled to the first feedback input (CD, CPF, RFF, forms a divider with a number of other RC components as seen in the image above).
Hoyerby does not disclose and a direct current (DC) divider coupled to the second feedback input, the AC divider and the DC divider configured to generate the feedback signal.
Huang teaches. and a direct current (DC) divider coupled to the second feedback input, the AC divider and the DC divider configured to generate the feedback signal (Fig. 2, R1/R2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the feedback as disclosed in Huang to use smaller voltages in the control system.  
	As to claim 3, Hoyerby in view of Huang teaches wherein the AC divider includes a capacitor divider (see claim 2 above), and the DC divider includes a resistor divider (Huang, R1/R2) coupled to the AC divider (they are coupled across the filter, and in the control system via the adder).
	As to claim 4, Hoyerby in view of Huang teaches wherein the controller is configured to: provide a DC component of the feedback signal responsive to the second signal; and provide an AC component of the feedback signal responsive to the first signal (see image above, the second signal is a low pass filtered version of the first signal).
	As to claim 15 (as best understood), Hoyerby teaches wherein the controller includes a feedback circuit having a first feedback input, a second feedback input, and a feedback signal output, the first feedback input coupled to the first control input, the second feedback input coupled to the second control input, and the feedback signal output coupled to the control output (see image above).
Hoyerby does not disclose, the feedback circuit including a first capacitor coupled between the first feedback input and the feedback signal output a second capacitor coupled between the feedback signal output and a ground terminal; a first resistor coupled between the second feedback input and the feedback signal output and a second resistor coupled between the feedback signal output and the ground terminal
Huang teaches the feedback circuit including a first capacitor coupled between the first feedback input and the feedback signal output a second capacitor coupled between the feedback signal output and a ground terminal; a first resistor coupled between the second feedback input and the feedback signal output and a second resistor coupled between the feedback signal output and the ground terminal (Fig. 2, R1/R2, C2/C3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use the feedback as disclosed in Huang to use smaller voltages in the control system.
As to claim 16  (as best understood by the examiner), Hoyerby in view of Huang teaches wherein the controller is configured to: provide a DC component of the feedback signal responsive to the second signal; and provide an AC component of the feedback signal responsive to the first signal (see image above, the second signal is a low pass filtered version of the first signal).
Claims 8-9, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bless (US 4013939) in view of Huang (US 2021/0336524).
	As to claim 8, Bless (see image below) teaches A circuit, comprising: a feedback circuit having a first feedback input, a second feedback input, and a feedback signal output, the feedback circuit including: a first capacitor coupled between the first feedback input and the feedback signal output 
	Huang teaches second capacitor (C2/C3) coupled between the feedback signal output and a ground terminal a second resistor (R1/R2) coupled between the feedback signal output and the ground terminal
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use the feedback as disclosed in Huang to use smaller voltages in the control system.  

    PNG
    media_image3.png
    457
    698
    media_image3.png
    Greyscale

As to claim 9, Bless in view of Huang teaches wherein the feedback circuit is configured to: receive a first signal at the first feedback input; receive a second signal at the second feedback input, the second signal being different from the first signal; and generate a feedback signal at the feedback signal output responsive to at least one of the first or second signals (see image above).
As to claim 12, Bless in view of Huang teaches wherein the second signal has a lower voltage than the first signal (Bless Col. 3, lines 30-35 “The output DC signal, e.sub.o, is first directed to a multiplier 112. The multiplier is in effect a divider, and may comprise an ordinary resistance divider.”)
As to claim 13, Bless in view of Haung teaches wherein the first capacitor and the second capacitor form an divider, the AC divider configured to provide an AC component of the feedback signal, and wherein the first resistor and the second resistor form a DC divider, the DC divider configured to provide a DC component of the feedback signal (this is taught by the combination of using Huang’s resistive and capacitive divers in the device of Bless).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bless (US 4013939) in view of Huang (US 2021/0336524) and Hoyerby (US 2010/0027301).
As to claim 10, Bless in view of Huang do not teach wherein the first feedback input is coupled to an input of a filter, and the second feedback input is coupled to an output of the filter.
Hoyerby teaches wherein the first feedback input is coupled to an input (L2/C1) of a filter (L2), and the second feedback input is coupled to an output of the filter (L2/C2) .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use an additional output filter as disclosed in Hoyerby to smooth output voltage.
	As to claim 11, Bless in view of Huang and Hoyerby teach wherein the first feedback input is coupled to an output of a power converter (L1/C1), and the feedback signal output is coupled to a control terminal of the power converter (output to gate signal). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyerby (US 2010/0027301).
As to claims 20-21, Hoyerby discloses , wherein the power converter is part of a f
Note he does not explicitly declare one fully integrated piece.  However, this is obvious.  since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The advantages to integrating would be fewer wiring errors by users.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839